DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over published US Patent 6,016,437 to Tu, et al. (hereinafter "Tu") in view of US Patent Application 2010/0204560 to Salahieh, et al. (hereinafter “Salahieh”).
Regarding claim 1, Tu discloses a housing with a sheath to an extendable catheter (at 1; see Fig. 1 showing the catheter 1 and the surrounding, unlabeled, sheath). The catheter includes a plurality of splines (2) within the catheter when undeployed (see the straight configuration discussed in col. 4 at lines 48-50). In a deployed state (Fig. 1) the splines (2) collectively extend through an opening in the housing (at 4) into a three-dimensional (basket) catheter head (Fig. 1). Each spline has non-conducting regions (the splines are generally insulating; see col. 2 at lines 39-46) distributed electrodes (10) across the spline (Figs. 1-3). In the deployed state (Fig. 1), the electrodes are positioned for collecting electrical activity signal data over a volumetric space in a cardiac chamber (col. 2 at lines 27-38 and col. 3 at lines 2-6; see also col. 1 at lines 35-41). 
Tu does not disclose that in the deployed state, each of the plurality of splines maintains a uniform diameter and has a wave-like profile extending the length of the spline, wherein the wave-like profile is characterized by a series of alternating peaks and troughs about an arcuate centerline of the respective spline, and wherein for each of the plurality of splines, in the deployed state, the splines extend independently from each other such that at least some of the respective alternating peaks and troughs of the wave-like profile lie in a respective plane that intersects a longitudinal axis of the catheter. However, Salahieh teaches (Figures 17A-D) a plurality of splines forming an expandable structure (93), wherein each of the plurality of splines has a uniform diameter (as seen in Figure 17D) and has a wave-like profile extending the length of the spline, wherein the wave-like profile is characterized by a series of alternating peaks (peak portion of each spline where the splines are woven together, as seen in Figures 17A-C) and troughs (dips which form the remaining portion of each spline excluding the peak portion of each spline where the splines are woven together, as seen in Figures 17A-C) about an arcuate centerline (in the shape of the circle shown in Fig. 17C next to the label 93) of the respective spline, and wherein for each of the plurality of splines, in the deployed state, the splines extend independently from each other (although the splines are woven together, they are not fixedly coupled to each other where they are woven together since weaving is a reversible process; therefore, the loosely coupled splines extend independently from each other) such that at least some of the respective alternating peaks and troughs of the wave-like profile lie in a respective plane that intersects a longitudinal axis of the catheter ([0121]: in the perpendicular cross-section, at least some of the respective alternating peaks and troughs of the wave-like profile would lie in a respective plane that intersects a longitudinal axis of the catheter since the splines surround the longitudinal axis of the catheter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu such that in the deployed state, each of the plurality of splines maintains a uniform diameter and has a wave-like profile extending the length of the spline, wherein the wave-like profile is characterized by a series of alternating peaks and troughs, as taught by Salahieh, because the modification would provide a flexible treatment portion formed by the splines, wherein the flexible treatment portion is capable of conforming to a variety of anatomical shapes (Salahieh; [0121]). Furthermore, since there are many electrodes spread out across the splines of Tu, at least one of the electrodes of the modified device would be positioned on a peak and at least one of the electrodes of the modified device would be positioned on a trough. 
Regarding claim 2, each spline of the modified device has an arcuate shape in the deployed state, and extends from the housing opening of Tu (at 4; Fig. 1) to a distal apex point (3) where the splines are connected. 
Regarding claims 3-5, the alternating peaks and troughs of the modified device have fixed or varying amplitudes, fixed or varying curvatures, and/or fixed or varying shapes (as seen in Figures 17A-D of Salahieh). The electrodes on each spline are placed within both the peaks and troughs (the electrodes of the modified device would be spread over each spline as disclosed by Tu; therefore, in the modified device, the electrodes of each spline would be placed on peaks and troughs as well), and can arbitrarily divided into first and second sets in the peaks and troughs, respectively. 
Regarding claims 7 and 8, each electrode is embedded or fabricated into the splines (Tu, Fig. 4; the electrodes are permanently attached to the fixed positions on each spline).
Regarding claim 21, Tu/Salahieh teaches that, for each of the plurality of splines, in the deployed state, the splines extend independently from each other such that at least some of the respective alternating peaks and troughs of the wave-like profile lie in a respective plane that intersects a longitudinal axis of the catheter (Salahieh; Figures 17A-D; [0121]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Salahieh, as applied to claim 1, and further in view of published US Patent Application 2006/0058588 to Zdeblick, et al. (hereinafter "Zdeblick"). 
Regarding claim 6, the Tu/Salahieh combination teaches the recited features as discussed above with respect to claim 1. Tu teaches ring electrodes that surround the spline, and does not further disclose a first set of electrodes on an outer surface of the spline for externally directed sensing and a second set of electrodes on an inner surface of the spline for internally directed sensing. Zdeblick discloses an electrode device for in the body (Fig. 3), and teaches that ring electrodes (105) can be used instead of or in addition to segmented ring electrodes (100a-d) to selectively direct the electrode to a quadrant of the shaft (para. [0084]). Given this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace at least some of the ring electrodes of Tu with the equivalent segmented ring electrodes, for the same predictable results and advantages. This would also provide first and second sets of the electrodes on respective inner and outer surfaces of the spline (with inner and outer being defined with respect to the overall three-dimensional basket shape). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Salahieh. 
Regarding claims 9-10, the Tu/Salahieh combination teaches the recited features as discussed above with respect to claim 1. Tu also discloses that the catheter head (basket) can be steerable (col. 3 at lines 7-10) and teaches steering can be useful for correctly placing the catheter during mapping and RF energy delivery (col. 4 at lines 7-13), but fails to explicitly teach that a central spline along the catheter head axis steers the head. However, such centrally-located steering mechanisms were well-known in the art at the time for deflecting and steering similar catheter basket electrode structures. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such a central axis spline as the steering mechanism suggested by Tu, as predictable results would ensue.
Claims 11-17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over published US Patent Application 2010/0094274 to Narayan, et al. (hereinafter "Narayan") in view of Tu and Salahieh.
Regarding claim 11, Narayan discloses methods and systems for cardiac mapping and ablation procedures (abstract, para. [0026]-[0032]; see also para. [0004]-[0023]). A processor (70) is coupled to the electrodes (e.g., 23) of a catheter (Fig. 1) and connected to memory containing non-transitory computer readable memory instructions (i.e., software; see generally at para. [0043]). The instructions cause the processor to receive electrical signal data from the electrodes (para. [0026]-[0029], [0099]) and map electrical activity within the cardiac chamber (para. [0104]-[0113]), as well as to at least identify potential sources of fibrillation or arrhythmia (para. [0085], [0089], and [0115]-[0139]; see also Figs. 12, 15, and 16). Narayan further teaches these system components and steps are suitable for use with basket catheter designs (para. [0052]-[0055]), among other intra-chamber electrode catheter designs (para. [0096]; see also Figs. 1-4). Narayan fails to explicitly disclose the recited catheter and electrode structures. The Tu/Salahieh combination teaches these recited features as discussed above with respect to claim 1. Tu also teaches that the catheter is useful for cardiac mapping and ablation procedures (abstract, col. 2 at lines 26-30; see also col. 1), but fails to specify any particular mapping/ablation processors, programs (computer-executable instructions), generators, or other necessary system components. Given these teachings, and the suggestion in Narayan to use the methods with virtually any catheter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the mapping system of Narayan with the particular catheter of the Tu/Salahieh combination, as predictable results would ensue.
Regarding claim 12, Narayan further discloses instructions executed by the processor that produce a digital health report (a display of the mapped chamber that includes identification of any arrhythmia; para. [0085], [0089], and [0093]). Regarding claims 13-15, Narayan further discloses instructions executed by the processor that extract spatio-temporal characteristics and patterns (see para. [0089] and [0092] identifying and displaying the electrical characteristics within the spatial field of the chamber and over a period of time), and to extract phase information including a phase singularity (para. [0121]-[0122], [0126]). The instructions can also cause the processor to conduct frequency domain analysis to identify a dominant frequency source (para. [0128]-[0129]; see also para. [0014] illustrating that such techniques were well known and contemplated) and phase domain analysis to identify a phase singularity (para. [0122]-[0127]). Narayan teaches minimizing least square errors (para. [0113]), but does not appear to explicitly disclose singular value decomposition (SVD). Narayan also teaches phase domain analysis (para. [0122]-[0127]) but does not appear to explicitly disclose determining orthogonal activity phase directionalities. However, given the teachings to use phase analysis techniques, the suggestion to use other known cardiac signal processing methods (para. [0083], [0121]), and that both SVD and orthogonality assessments were well-known processing techniques, to the extent that they are not already disclosed or inherent in Narayan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform these known phase analysis techniques, for the predictable result of identifying arrhythmia characteristics. 
Regarding claims 16 and 17 as best understood, Narayan further discloses instructions (130) that use the identified sources (generally, the mapping system information) to determine a targeted treatment ablation procedure with an ablation catheter (para. [0085]-[0087], [0102]; see also para. [0148]-[0164]). Regarding claim 20, Narayan further discloses providing a reference signal on one or more of the electrodes on the splines (para. [0100] discusses selecting one of the spline electrodes as a reference signal during simultaneous recording).
Regarding claim 22, Tu/Salahieh teaches that, for each of the plurality of splines, in the deployed state, the splines extend independently from each other such that at least some of the respective alternating peaks and troughs of the wave-like profile lie in a respective plane that intersects a longitudinal axis of the catheter (Salahieh; Figures 17A-D; [0121]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Tu and Salahieh, further in view of published US Patent Application 2015/0223757 to Werneth, et al. (hereinafter "Werneth"). 
Regarding claims 18-19, the Narayan/Tu/Salahieh combination teaches the recited features as discussed above with respect to claim 11. Narayan further discloses additional instructions that cause the processors to provide location data (para. [0107]), but the references do not disclose a navigation device, or using voltage signals from some electrodes with respect to the navigation device. Werneth discloses a system for cardiac mapping and ablation (abstract). Werneth teaches that this type of system (10) that includes a basket catheter (100; Figs. 1A, 1B, 2) with electrodes (141) and an ablation device (200; both as in Narayan) can further include a navigation device (para. [0051]). The electrodes can be configured to provide voltage data to the navigation device (para. [0105]; the device mapping information is separate from the electrical and anatomical mapping information). This voltage (impedance) information is used to represent the distance between navigation device and the electrode (along with the associated spline; see para. [0122]). Given these teachings in Werneth to further use the same type of basket catheter cardiac mapping and ablation system with a navigation device and to include navigation/distance information collected from the same electrodes on the basket, and the suggestion in Narayan to collect location data, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a navigation device and to modify the instructions of Narayan to further use the voltage signal for the predictable result of accurately detecting the position and controlling the navigation of the catheter.
Response to Arguments
Applicant’s arguments filed 12/17/2021 have been fully considered but are not persuasive.
Regarding Applicant’s argument that the cited references fail to teach the newly amended limitations “wherein the wave-like profile is characterized by a series of alternating peaks and troughs about an arcuate centerline of the respective spline, and wherein for each of the plurality of splines, in the deployed state, the splines extend independently from each other such that at least some of the respective alternating peaks and troughs of the wave-like profile lie in a respective plane that intersects a longitudinal axis of the catheter… and wherein at least one of the electrodes is positioned on a peak and at least one of the electrodes is positioned on a trough” in claims 1 and 11, Examiner respectfully disagrees. As explained in the rejections above, Salahieh teaches (Figures 17A-D) that the wave-like profile is characterized by a series of alternating peaks (peak portion of each spline where the splines are woven together, as seen in Figures 17A-C) and troughs (dips which form the remaining portion of each spline excluding the peak portion of each spline where the splines are woven together, as seen in Figures 17A-C) about an arcuate centerline (in the shape of the circle shown in Fig. 17C next to the label 93) of the respective spline, and wherein for each of the plurality of splines, in the deployed state, the splines extend independently from each other (although the splines are woven together, they are not fixedly coupled to each other where they are woven together since weaving is a reversible process; therefore, the loosely coupled splines extend independently from each other) such that at least some of the respective alternating peaks and troughs of the wave-like profile lie in a respective plane that intersects a longitudinal axis of the catheter ([0121]: in the perpendicular cross-section, at least some of the respective alternating peaks and troughs of the wave-like profile would lie in a respective plane that intersects a longitudinal axis of the catheter since the splines surround the longitudinal axis of the catheter). Furthermore, since there are many electrodes spread out across the splines of Tu, at least one of the electrodes of the modified device would be positioned on a peak and at least one of the electrodes of the modified device would be positioned on a trough. Therefore, Examiner maintains that the rejections using the Tu/Salahieh combination remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794         

/EUN HWA KIM/Primary Examiner, Art Unit 3794